Citation Nr: 0827370	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic venous 
insufficiency.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's Type II diabetes mellitus for the 
period prior to January 2, 2007.  

3.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's Type II diabetes mellitus for the 
period on and after January 2, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active service from March 1968 to November 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic venous 
insufficiency and an increased evaluation for the veteran's 
Type II diabetes mellitus.  In December 2002, the veteran 
submitted a notice of disagreement (NOD) from the denial of 
service connection for venous insufficiency.  In January 
2003, the RO issued a statement of the case (SOC) to the 
veteran and his accredited representative.  In February 2003, 
the veteran submitted a substantive appeal.  In June 2003, 
the veteran submitted a NOD with the denial of an increased 
evaluation for his Type II diabetes mellitus.  In January 
2004, the RO issued a SOC to the veteran and his accredited 
representative which addressed the issue of an increased 
evaluation for the veteran's Type II diabetes mellitus.  In 
February 2004, the veteran submitted an Appeal to the Board 
(VA Form 9) from the denial of an increased evaluation for 
his Type II diabetes mellitus.  In March 2006, the Board 
remanded the veteran's claims to the RO for further action.  

In March 2007, the RO granted service connection for right 
upper extremity and left upper extremity peripheral 
neuropathy; assigned 10 percent evaluations for those 
disabilities; and effectuated the award as of January 2, 
2007.  In May 2007, the veteran submitted a NOD with the 
effective dates for the award of service connection for right 
upper extremity and left upper extremity peripheral 
neuropathy.  In August 2007, the Board remanded the veteran's 
claims to the RO for additional action which included issuing 
a SOC to the veteran and his accredited representative which 
addressed the issues of earlier effective dates for the award 
of service connection for both right upper extremity and left 
upper extremity peripheral neuropathy.  

In September 2007, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of 
earlier effective dates for the award of service connection 
for both right upper extremity and left upper extremity 
peripheral neuropathy.  

The veteran has not submitted a substantive appeal from the 
denial of effective dates prior to January 2, 2002, for the 
award of service connection for both right upper extremity 
and left upper extremity peripheral neuropathy.  Therefore, 
the issues are not on appeal and will not be addressed below.  

The issue of the veteran's entitlement to service connection 
for venous insufficiency is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  Prior to January 2, 2007, the veteran's Type II diabetes 
mellitus was objectively shown to be manifested by no more 
than the required use of insulin, a restricted diet; 
regulation of activities; and multiple hypoglycemic episodes 
which did not necessitate either hospitalization or seeing a 
diabetic care provider.  

2.  On and after January 2, 2007, the veteran's Type II 
diabetes mellitus has been objectively shown to be manifested 
by no more than the required use of insulin, a restricted 
diet; and regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the 
veteran's Type II diabetes mellitus for the period prior to 
January 2, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326(a), 4.7, 4.119, Diagnostic Code 7913 
(2007 as amended).  

2.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the veteran's Type II diabetes 
mellitus for the period on and after January 2, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.7, 4.119, Diagnostic Code 7913 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's claim for an increased evaluation for 
his Type II diabetes mellitus, the Board observes that the RO 
issued VCAA notices to the veteran in April 2006 and 
September 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to an increased 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran's appeal 
was twice remanded to the RO for additional action.  An 
attempt was made to obtain the veteran's Social Security 
Administration (SSA) records.  The SSA informed the VA that 
the records could not be located. There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  
In light of the favorable decision below, any error by the VA 
in complying with the VCAA requirements is harmless.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).


II.  Diabetes Mellitus 

A.  Historical Review

The veteran's service medical records do not refer to 
diabetes mellitus.  The veteran served in the Republic of 
Vietnam.  An August 2000 VA treatment record states that the 
veteran presented a history of diabetes mellitus since 1996.  
The veteran's diabetes mellitus was noted to require the use 
of insulin.  The report of a June 2001 VA examination for 
compensation purposes states that the veteran reported that 
he took prescribed insulin and followed a restricted diet.  
The veteran was diagnosed with Type II diabetes mellitus and 
peripheral neuropathy.  In April 2002, the RO established 
service connection for Type II diabetes mellitus; assigned a 
20 percent evaluation for that disability; established 
service connection for right lower extremity and left lower 
extremity peripheral neuropathy; assigned 10 percent 
evaluations for those disabilities; and effectuated the award 
as of July 9, 2001.  In January 2003, the RO determined that 
its April 2002 rating decision was clearly and unmistakably 
erroneous in failing to effectuate the award of service 
connection for Type II diabetes mellitus, right upper 
extremity peripheral neuropathy, and left upper extremity 
peripheral neuropathy as of April 10, 2001.  In March 2007, 
the RO increased the evaluation of the veteran's Type II 
diabetes mellitus from 20 to 40 percent; increased the 
evaluation of his right upper peripheral neuropathy and left 
upper peripheral neuropathy from 10 to 20 percent; and 
effectuated the award as of January 2, 2007.  

B.  Increased Evaluations 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  A 20 percent 
evaluation is warranted for diabetes mellitus requires the 
use of insulin and a restricted diet or the use of an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities.  A 60 percent evaluation 
requires the use of insulin, a restricted diet, and 
regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.  Compensable diabetic complications are 
to be separately evaluated unless they are part of the 
criteria used to support a 100 percent schedular evaluation.  
Noncompensable complications are considered to be part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007)  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

1.  Period Prior to January 2, 2007

At a May 2002 VA examination for compensation purposes, the 
veteran reported that his diabetes mellitus no longer 
required the use of insulin.  It was currently controlled by 
the use of oral agents.  The veteran was diagnosed with Type 
II diabetes mellitus.  

A November 2002 VA physical evaluation states that the 
veteran's diabetes mellitus was in "excellent control."  VA 
clinical documentation dated in March 2003 notes that the 
veteran's diabetes mellitus was uncontrolled and his insulin 
was restarted.  

A June 2003 VA treatment record states that the veteran's 
Type II diabetes mellitus was "difficult to control."  He 
was noted to be on insulin; to have a restricted diet; and 
his "mobility is limited at least in part due to 
complications from his diabetes (peripheral neuropathy)."  

A May 2005 VA treatment record states that the veteran 
reported experiencing a recent "diabetic coma" in which he 
did not recall what had happened for approximately  six 
hours.  An impression of a questionable hypoglycemic episode 
was advanced.  

An August 2005 VA treatment record notes that the veteran was 
treated earlier in August 2005 for hypoglycemia wherein he 
was given an "IVF with glucose by EMS."  He presented a 
history of three similar episodes since June 2005.  The 
veteran was diagnosed with Type II diabetes mellitus without 
diabetic retinopathy.  

An October 2005 VA physical evaluation states that the 
veteran presented a history of "at least three severe 
hypoglycemic reactions."  He was seen by an emergency 
medical technician on one of the occasions.  An impression of 
Type II diabetes mellitus with neuropathy and hypoglycemic 
reactions was advanced.  

In a December 2005 written statement, the accredited 
representative related that the veteran's diabetes mellitus 
required the use of insulin; a restricted diet; and a 
regulation of his activities.  He advanced that such symptoms 
warrant the assignment of a 40 percent evaluation.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  Prior 
to January 2, 2007, the veteran's diabetes mellitus was 
objectively shown to be manifested by the use of insulin, a 
restricted diet, regulation of activities, and at least three 
hypoglycemic episodes.  The veteran was not shown to have 
been hospitalized or to have been required to see a diabetic 
care provider twice a month for his hypoglycemic episodes.  
Such symptoms merit the assignment of an evaluation in excess 
of 20 percent under the provisions of Diagnostic Code 7913.  
In the absence of evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
the Board concludes that a 40 percent evaluation and no more 
is warranted for the veteran's Type II diabetes mellitus for 
the period prior to January 2, 2007.  Furthermore, as the 
veteran's diabetic symptomatology falls squarely within the 
relevant diagnostic criteria, the Board finds that referral 
for an evaluation on an extra-schedular basis is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2007).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

2.  Period On and After January 2, 2007

At a January 2007 VA examination for compensation purposes, 
the veteran presented a history of "at least three severe 
hypoglycemic reactions."  The examiner noted that the 
veteran's hypoglycemic reactions neither required 
hospitalization nor visits to a diabetic care provider.  The 
doctor stated that the veteran's ability to perform strenuous 
activities was restricted.  The veteran was diagnosed with 
Type II diabetes mellitus with diabetic peripheral neuropathy 
of the extremities 
On and after January 2, 2007, the veteran's Type II diabetes 
mellitus has been objectively shown to be manifested by no 
more than the use of insulin, a restricted diet, and 
regulation of activities.  In the absence of evidence of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, the Board concludes that a 40 
percent evaluation and no more is warranted for the veteran's 
Type II diabetes mellitus for the period on and after to 
January 2, 2007.  Furthermore, as the veteran's diabetic 
symptomatology falls squarely within the relevant diagnostic 
criteria, the Board finds that referral for an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

ORDER

A 40 percent evaluation for the veteran's Type II diabetes 
mellitus for the period prior to January 2, 2007, is granted 
subject to the law and regulations governing the award of 
monetary benefits.  

An evaluation in excess of 40 percent for the veteran's Type 
II diabetes mellitus for the period on and after January 2, 
2007, is denied.  


REMAND

In reviewing the reports of the VA examinations for 
compensation purposes of record, the Board observes that the 
examiners failed to clarify the etiological relationship 
between the veteran's chronic venous insufficiency and his 
chronic Type II diabetes mellitus, left foot gunshot wound 
residuals including second, third, and fourth distal 
phalangeal amputation residuals, and other service-connected 
disabilities.  Indeed, the report of the January 2007 VA 
examination for compensation purposes states both that the 
veteran exhibited "diabetic-related peripheral vascular 
disease in the lower extremities" and the examiner could not 
express an opinion as to the etiological relationship between 
the veteran's chronic venous insufficiency and his 
service-connected diabetes mellitus.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that further evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this matter is REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and etiology of his chronic venous 
insufficiency.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state 
whether the veteran diabetic peripheral 
vascular disease.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic venous insufficiency originated 
during active service; is in any other 
way causally related to active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
chronic Type II diabetes mellitus, 
chronic left foot gunshot wound residuals 
including second, third, and fourth 
distal phalangeal amputation residuals, 
and other service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic venous insufficiency with express 
consideration of the provisions of 38 
C.F.R. § 3.310 and the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. Hutcheson 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


